On Rehearing.
Appellee's motion for rehearing presents matters which we have concluded that it may be able to plead and prove on another trial. The record here does not disclose the business connection, if any, that appellant East Texas Motor Freight Lines had with the Great Lakes corporation at the time the purchasing order was given by their agent Jones, and the profits, if any, appellant received or contemplated, as to hinge liability on it for the waybills ordered. However, adhering to our former conclusion that there is no sufficient pleadings or evidence here presented showing liability of the appellant in lending its credit to another for the goods ordered, upon insistence of the appellee, we conclude that the cause should be remanded for another trial, thus giving appellee opportunity, if it may, to show liability on appellant which is not present in this appeal. In consequence, the judgment heretofore rendered in favor of the appellant is set aside, and the cause reversed and remanded to the court below for new trial; otherwise, appellee's motion for rehearing is overruled.